Per Curiam. Movant has filed a motion for a Writ of Certiorari to the Pulaski County Circuit Clerk commanding that the record of the trial be completed for appeal. The movant was convicted on December 8,1983. Notice of appeal was filed on January 11,1984. The judgment was entered on January 13, 1984. Notice of appeal may be given as a matter of right within 30 days from entry of the judgment, decree or order appealed from. Ark. R. App. P., Rule 4 (a); ARCrP, Rule 36.9. Notice of appeal must be filed within 30 days from entry of the judgment, decree or order appealed from. Caskey v. Pickett, 272 Ark. 521, 615 S.W.2d 359 (1981); Orsini v. State, 281 Ark. 348, 665 S.W.2d 245 (1984). Even if the appeal is filed before entry of judgment it is treated as being filed on the date the judgment was entered. Caskey v. Pickett, supra; Wilhelm v. McLaughlin, 228 Ark. 582, 309 S.W.2d 203 (1958). Therefore, the notice of appeal was timely and the trial court had no authority to deny the appeal. Time within which to file the record will commence to run on March 19, 1984.